FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CECIL FAIRLEY,                                   No. 14-35971

               Plaintiff-Appellant,              D.C. No. 2:14-cv-00030-BR

 v.
                                                 MEMORANDUM*
STEVE SHELTON; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Oregon state prisoner Cecil Fairley appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, and may affirm on any basis supported by the record. Enlow v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

       The district court properly granted summary judgment for defendant Gower

on Fairley’s claim arising out of the allegedly improper denial of his grievances

because prisoners do not have a “constitutional entitlement to a specific prison

grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

Moreover, summary judgment was proper on Fairley’s claim that Gower and

defendants Hoefel, Peters, Morrow, and Franke were deliberately indifferent to his

serious medical needs because Fairley failed to raise a genuine dispute of material

fact as to whether these defendants were personally involved in a constitutional

violation or whether their conduct caused any such violation. See Starr v. Baca,

652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for establishing supervisory

liability).

       Summary judgment was proper on Fairley’s claims regarding an alleged

failure to follow Dr. Carpenter’s recommendation for knee surgery or Dr. Turner’s

recommendation for lumbar epidural steroid injections and follow-up treatment,

because Fairley failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his serious medical needs. See Toguchi

v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to inmate


                                          2                                    14-35971
health; neither a difference of opinion concerning the course of treatment nor mere

negligence in diagnosing or treating a medical condition amounts to deliberate

indifference); see also Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a

plaintiff “must show that the course of treatment the doctors chose was medically

unacceptable under the circumstances”).

      We reject as without merit Fairley’s contentions that the district court

improperly considered defendant Shelton’s declaration, failed to consider and

accept Fairley’s version of the facts, or failed to resolve conflicting evidence.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including other instances of alleged deliberate indifference.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also Greenwood

v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for

an appellant, and a bare assertion does not preserve a claim[.]”).

      AFFIRMED.




                                           3                                        14-35971